                        IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION




 BVE BRANDS, LLC,                                CASE NO.: 1:20-CV-00505-RP

          Plaintiff,

 v.
                                                 DEMAND FOR JURY TRIAL


 THE INDIVIDUALS, ENTITIES,
 PARTNERSHIPS AND ASSOCIATIONS
 IDENTIFIED ON SCHEDULE “A”,

          Defendants.




                                   NOTICE OF SERVICE


TO THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF

TEXAS:

       PLEASE TAKE NOTICE that on June 10, 2020 at or around 4:49 PM Central Daylight

Time, the undersigned counsel for Plaintiff served via electronic mail Defendant Does 1-82 and

third party merchants Alibaba/Ali Express, Amazon, DH gate, eBay, and WISH with the Court’s

Order (ECF No. 12) updating the call-in number and passcode for the hearing on Plaintiff’s

Motion for Preliminary Injunction, and provided said Defendants and third parties with a URL

link to a website where said Order would be uploaded.

Executed in Austin, Texas on June 11, 2020                 Respectfully,
    /s/ Mateo Z. Fowler
    Mateo Z. Fowler
    Texas Bar No. 24062726
    MZF Law Firm, PLLC
    1105 Nueces Street, Suite A
    Austin, Texas 78701
    Tel: 281-546-5172
    Email: mateofowler@mzflaw.com




2
